Citation Nr: 0616996	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  06-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
December 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which found that the veteran was not 
eligible for education benefits under the provisions of 
Chapter 30, Title 38, United States Code (Montgomery GI 
Bill).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals), 
submitted in April 2006, the veteran requested that he be 
scheduled for hearing before a Veterans Law Judge sitting at 
a local VA Regional Office.  However, it does not appear that 
a hearing has been scheduled or that the veteran has 
withdrawn his hearing request.   

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at a 
local VA Regional Office as soon as 
practicable.  Once the veteran has been 
afforded the requested hearing, or in the 
event that he withdraws his hearing 
request or fails to appear, the case 
should be returned to the Board for 
appellate consideration.

The veteran is reminded that he has the right to submit 
additional evidence and argument on this matter.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran unless he is so 
notified by the RO.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



